Exhibit 10.11

SIXTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of October 1, 1987 between 60 EAST 42ND ST. ASSOCIATES, a
co-partnership having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Landlord”) and LINCOLN BUILDING ASSOCIATES, a
co-partnership, having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, the parties entered into an agreement of lease dated October 1, 1958,
whereby Landlord leased to Tenant, and Tenant hired that certain parcel of real
property, with the buildings and improvements thereon, known as and by the
street numbers 60 East 42nd Street and 301 Madison Avenue, New York, New York,
together with the fixtures, chattels and articles of personal property used in
connection with said premises; and

WHEREAS, the lease was modified by agreements dated January 1, 1964, as of
January 1, 1977, as of April 1, 1979, as of April 1, 1981 and as of April 1,
1982 (which lease, as so modified, is hereinafter called the “Lease”); and

WHEREAS, Landlord and Tenant wish to further modify the Lease.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree that the Lease shall be and is hereby modified in
the manner hereinafter set forth:

1. Paragraph 2A(ii) of the Lease shall be deemed deleted in its entirety and the
following substituted in its place and stead:

“(ii) Commencing October 1, 1987, Tenant covenants to pay, in equal monthly
installments of $94,339.58 each, in advance, on the first day of each month
during the term of this Lease, and any renewal term of this Lease, a basic rent
(hereinafter called “Basic Rent”) at an annual rate of ONE MILLION, ONE HUNDRED
AND THIRTY-TWO THOUSAND SEVENTY-FIVE DOLLARS AND 00/100 ($1,132,075.00), said
amount being equal to the sum of the current mortgage charges plus $24,000; it
being understood and agreed that the amount of Basic Rent shall be adjusted upon
refinancing of any First Mortgage (as defined in Paragraph 30), subject to and
in accordance with the provisions of Paragraph 30.”

2. The parties confirm that Paragraph 30 of the Lease reads as follows:

“30. For the purpose of this Paragraph 30, the term ‘First Mortgage’ shall mean
any first fee mortgage to which this Lease is subordinate under the provisions
of Paragraph 13 of this Lease and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any First
Mortgage made subsequent to April 1, 1979. In the event that there shall be one
or more refinancings of any First Mortgage, for the period prior to the full
liquidation of the Mortgage, the Basic Rent will be modified to equal the sum of
TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount equal the product of
(A) the new debt service percentage rate under such refinanced First Mortgage
multiplied by (B) the principal balance of the First Mortgage immediately prior
to each such refinancing.

 

48124.1



--------------------------------------------------------------------------------

The following illustrates the intention of the parties hereto as to the
computation of the aforementioned adjustment of the Basic Rent:

Assuming a refinancing of the First Mortgage and the principal balance of the
First Mortgage were increased from $12,293,973 to $15,000,000 and the new annual
debt service requirements were $1,650,000 or at the rate of 11% of that new
principal balance, that portion of the Basic Rent relating to the mortgage
charges would be increased to $1,352,337, 11% of the balance immediately prior
to such refinancing. The balance of the charges on the First Mortgage or
$297,663 would be paid by Landlord from Additional Rent and Landlord would
retain the full net proceeds of such refinancing.

In the event of subsequent refinancings of the First Mortgage, the principal
balance referred to in (B) above, shall be reduced by the amount of mortgage
amortization payable from Basic Rent subsequent to the first refinancing of the
First Mortgage.”

3. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

4. This Sixth Lease Modification Agreement shall be binding upon an inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

60 EAST 42ND ST. ASSOCIATES By:  

/s/ Alvin Silverman

        Partner LINCOLN BUILDING ASSOCIATES By:  

/s/ Peter L. Malkin

        Partner

 

48124.1